Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/21 has been entered. Claims 1-2 and 4-12 remain pending.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20020163790, cited previously) in view of Sugimoto (EP 1544537)
Regarding claim 1, Yamashita teaches a backlight module ([0001]), comprising a light guide plate (2 in Fig.1, [0066]), a first light source 1, at least one second light 
the light guide plate comprises a light incident surface (Facing light source 3), a light exiting surface (upper surface), and a bottom surface (opposite of upper surface), the light incident surface is connected between the light exiting surface and the bottom surface, the light exiting surface is opposite to the bottom surface, and the bottom surface comprises a plurality of concentric ring-like first continuous V-shaped microstructures 16 (Fig.14 that is applicable to fig.10 and [0105]);
the first light source is disposed on a side of the light incident surface of the light guide plate, wherein a center of circle of the plurality of concentric ring-like and continuous first Y-shaped microstructures is aligned with the first light source (From Fig.10); and
the first optical film 3 is disposed on a side of the light exiting surface of the light guide plate and comprises a plurality of concentric ring-like and continuous second V-shaped microstructures 5 ([0066], Fig.1, 4 and 7-8), wherein the light guide plate and the first optical film are arranged along an arrangement direction (top to bottom/bottom to top direction) ; and the at least one second light source (element 1 in Fig.4 and [0074], with a line dividing them)  disposed on the side of the light incident surface of the light guide.

Yamashita does not teach the at least one second light source and the first light source are arranged at an interval of a pitch in a direction perpendicular to the arrangement direction, the pitch is a distance between a center of the first light source and a center of the at least one second light source, wherein the bottom surface of the 

Sugimoto teaches in Fig.18A-18C, first and second light sources (light sources as by arrows below below), 

    PNG
    media_image1.png
    325
    539
    media_image1.png
    Greyscale


the at least one second light source and the first light source are arranged at an interval of a pitch in a direction perpendicular to the arrangement direction, the pitch is a distance between a center of the first light source and a center of the at least one second light source (see double arrows between the light sources in the Figure above), wherein the bottom surface of the light guide plate further comprises a flat region, 2Customer No.: 31561 Docket No.: 096503-US-PA Application No.: 17/064,596 and 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the second light source at a distance, as disclosed in Sugimoto in the device of Yamashita in order to use the light efficiently (see Summary of the invention in Sugimoto.

Regarding claim 2, Yamashita in view of Sugimoto teaches a backlight module, the light guide plate is provided with a direction of a central axis, the first light source is disposed in the direction of the central axis of the light guide plate, and the direction of the central axis is perpendicular to the arrangement direction (Fig.3 and 4 in Yamashita and Fig.18A-18C of Sugimoto).
 
Regarding claim 4, Yamashita in view of Sugimoto teaches a backlight module, wherein at least one of the first light source and the at least one second light source is turned on, so that a light shape of exiting light of the backlight module falls within a specific viewing angle range (same structural limitations results in same viewing angle as claimed).



Regarding claim 6, Yamashita in view of Sugimoto teaches a backlight module, wherein a center of circle of the plurality of concentric ring-like and continuous second V-shaped microstructures is aligned with the first light source (see Fig.1, 3, 4 and 10 in Yamashita).

Regarding claim 7, Yamashita in view of Sugimoto teaches a backlight module, wherein the plurality of concentric ring-like and continuous second V-shaped microstructures of the first optical film are disposed on a surface near the light exiting surface of the light guide plate (5 in Fig.1 in Yamashita).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sugimoto and further in view of Shiraishi (US 20080165308, cited by Applicant)
Regarding claim 8, Yamashita in view of Sugimoto teaches the invention set forth in claim 1 above but is silent regarding a second optical film disposed between the light guide plate and the first optical film and having a plurality of concentric ring-like third V-shaped microstructures.
Shiraishi teaches a backlight wherein a second optical film 112 disposed between the light guide plate 130 and the first optical film 113 and having a plurality of concentric ring-like third V-shaped microstructures (Fig.17-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a second film, as disclosed in Shiraishi in the device of Yamashita in view of Sugimoto in order to achieve the desired light direction ([0098] in Shiraishi).

 	Regarding claim 9, Yamashita in view of Sugimoto and Shiraishi does not teach a center of circle of the plurality of third V-shaped microstructures is aligned with the first light source, however since Yamashita already teaches the first or second microstructures are aligned with the light source (see rejection in claim 1 above), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to align the third V-shaped microstructures with the light source in order to tailor the redirecting of the incident light exiting from the backlight within a 

Regarding claim 10, Yamashita in view of Sugimoto and Shiraishi teaches the plurality of third V-shaped microstructures (microstructure of 13 of Shiraishi) of the second optical film are disposed on a surface away from the light exiting surface of the light guide plate (Fig.17-19 in Shiraishi, the same reason to combine art as in claim 8 applies).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Sugimoto and further in view of Asakawa (US 20180074247, cited previously)
 Regarding claim 11, Yamashita in view of Sugimoto teaches the invention set forth in claim 1 above but is silent regarding the light incident surface of the light guide plate comprises a diffusion structure, and the diffusion structure is an air column or a microstructure array.
Asakawa teaches a backlight wherein the light incident surface of the light guide plate comprises a diffusion structure, and the diffusion structure is (- -an air column or- -) a microstructure array (prism pattern 13P in Fig.14).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a microstructure array as disclosed in Asawaka in the device of Yamashita in view of Sugimoto, in order to reflect back light into the light guide and therefore enhance the input light ([0100] in Asawaka). 

Regarding claim 12, Yamashita in view of Sugimoto and Asakawa teaches the backlight module, wherein the light incident surface of the light guide plate comprises a light scattering structure, and the light scattering structure is a divergent lens (46 in Fig.12 or 20 in Fig.4 and 0078] in Asakawa).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a divergent lens as disclosed in Asawaka in the device of Yamashita in view of Sugimoto, in order to achieve uniform intensity (46 in Fig.12 or 20 in Fig.4 and 0078] in Asakawa).
Response to Arguments

The arguments filed by the Applicant on  11/25/21 is acknowledged, however it is mainly drawn to the amended portion of the claims, that are hereby moot in light of new grounds of rejection with new Sugimoto prior art.  
                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875